DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 17, 2021.  Currently, claims 1, 6-7, 10, 15, 21, 23-24, 28-29, 31-33, 35, 39 are pending.  Claims 7 and 10 are withdrawn as being drawn to nonelected subject matter. All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claims to remove the judicial exception. 
The Written Description rejection has been withdrawn in view of the amendments to the claims to require a particular mutation in TAF1.  
The 102 rejection has been withdrawn in view of the amendments to the claims to require a particular mutation in TAF1 not taught in Stathis.
	
Priority
This application is a 371 of PCT/IB2018/050984, filed on February 18, 2018, which claims benefit to US Provisional Application 62/460,890 filed on February 20, 2017. 

Restriction/Election
Applicant’s election of Group 1: claims 1, 3, 6, 7, 10, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 is acknowledged. Applicant’s election of TAF1 as the sensitivity gene and ZNF708 as the resistance gene is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement or the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are acceptable.

Claim Interpretation
Independent claim 1 recites the term “adherent stromal cells” or ASCs. The specification does not provide a specific, limiting definition for this term, nor does it have a specific definition in the art. Therefore, “adherent stromal cells” are interpreted as any adherent cell obtained from a stromal compartment.

Claim Objections

Claims 1, 6, 15, 21, 23-24, 28-29, 31-33, 35, 39 are objected to because the claim contains more than one period (see 609.01(m)). Periods may not be used elsewhere in the claims except for abbreviations.     For example, a.  b.  i.  ii.  Iii. Iv. 

Claim Rejections - 35 USC § 112
Enablement
Claims 1, 6, 15, 21, 23-24, 28-29, 31-33, 35, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sequencing breast cancer cells for mutations in TAF1, namely 3296A>C/p.E1099A does not reasonably provide enablement for treating the breast cancer subject with an effective amount of adherent stromal cells (ASC) when the 3296A>C/p.E1099A mutation is detected. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the methods of the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the
enablement requirement of 35 USC 112(a) have been described by the courts in In re Wand, 9 USPQ2d 1400 (CAFC1988). Wand states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman,
They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (8) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."


The nature of the invention and the breadth of the claims
Claim 1 is broadly written to encompass treating a breast cancer subject with an effective amount of adherent stromal cells (ASC) when the 3296A>C/p.E1099A 
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification defines an ASC-susceptibility gene as a gene whose mutational status is informative of the extent to which a subject is susceptible to treatment with ASCs. ASC-susceptibility genes are classified as either ASC-sensitivity genes or ASC-resistance genes (instant specification p. 9). In Example 12, Applicant performed analyses to identify somatic mutations present in breast cell cancer lines with responsiveness to ASC treatment or lack of responsiveness. The results demonstrate that mutations in 295 genes were found that positively correlated with responsiveness and mutations in 316 genes negatively correlated with responsiveness (instant specification p. 70). Figure 13B shows the top 22 genes with mutations across at least 4 breast cancer cell lines, including 4 mutations in the ZNF708 gene, associated with ASC resistance. Figure 13C shows the top 15 genes with mutations across at least 4 breast cancer cell lines, including 4 mutations in the TAF1 gene, associated with ASC sensitivity. 

Unpredictability in the art and the state of the prior art

  
Animal models of human cancers also have some of the same issues as cancer cell lines, but are generally accepted as better models than their in vitro counterparts (Becher et al. 2006; Kerbel et al. 2003; Lunardi et al 2014). While not always predictive 
 
Regarding the use of adherent stromal cells for cancer therapy, the state of the art teaches that mesenchymal stem cell (MSC) based cancer therapeutics are highly controversial (Sun et al. 2014). MSCs have been demonstrated to both promote and inhibit cancer formation (Sun et al. 2014; Cuiffo et al. 2012). For example, in an animal model of prostate cancer MSCs were shown to increase the expression of fibroblast growth factor (FGF2) by PC3 cells (prostate cancer cell line) (Sun et al. 2014). Additionally, MSCs were shown to promote endothelin-1 in colon cancer cell lines, which would promote angiogenesis and tumor growth (Sun et al. 2014). Co-culture models of MSCs with gastric cancer cell lines was demonstrated to increase the proportion of CD133-positive gastric cancer cells (Sun et al. 2014). MSCs were also shown to promote tumor cell migration, suggesting they could promote metastasis (Sun et al. 2014).
 
Adherent stromal cells (such as MSCs) have also been demonstrated to have anti-cancer activity. For example, naive MSCs were shown to have inhibitory activity on the growth of tumor cells in vitro via pro-apoptotic signaling or the inhibition of angiogenesis (by the killing of vascular endothelial cells) (Sun et al. 2014). Similarly, placenta-derived stem cells (which express markers the same cell surface markers as MSCs) were demonstrated to reduce tumor growth in a xenograft model of multiple myeloma that 
 
Quantity of experimentation
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to determine the susceptibility of a human patient with the 3296A>C/p. E1099A in TAF in a tumor to treatment with adherent stromal cells by testing in vivo tumor cells for any ASC.  The state of the art teaches that cancer cell lines are not accurate predictors of clinical efficacy for anti-cancer therapeutics. Similarly, the therapeutic effectiveness of adherent stromal cells in the treatment of cancer is unpredictable, as these cells have been demonstrated to both promote and . 
	
Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 6, 15, 21, 23-24, 28, 29, 31-33, 35, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerji et al. (Nature, Vol 486, pages 405-409, 2012).
It is noted that the treatment step in Claim 1 is conditional and is not required “if” said mutation is “not” detected.  Therefore the claims that modify the ASC are rejected to the extent that the claims do not require treatment because the mutation was not detected. 
Banerji teaches a method of sequence analysis of mutations across breast cancer subtypes.  Banerji teaches performing whole-exome sequencing of DNA from 103 human breast cancer patients (abstract).  The analysis was whole-genome sequencing and whole-exome sequence using the Illumina sequencing platform (limitations of Claim 6).  Supplementary table 4 lists the mutations identified in TAF1 and ZNF708.  The TAF1 mutations were at amino acid 1232, 1677 and 951.  Thus, Banerji did not detect the mutation at 1099, as required by the claims.  And therefore, no treatment step is required.   

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 14, 2022